DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on 9/8/2021.  Claims 1, 10, 11, 20 and 21 have been amended.  Claims 1-5, 7-15 and 17-21 are currently pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-15 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For ease of explanation, amended claim 1 is reproduced below with the clauses identified by letters in brackets added by the Examiner.	
[preamble] 1. A computing system comprising: one or more processors; and one or more computer-readable storage media communicatively coupled to the one or more processors and having instructions stored thereon that, when executed by the one or more processors, cause the one or more processors to: 
[a] provide an electronic transfer application to a user for installation on a user device; 
 for an amount; 
[c] collect, from an enterprise resource planning (ERP) system via an application programming interface (API), trading partner information comprising at least contact information of the beneficiary, wherein the one or more processors and ERP system are communicably coupled via the API, and wherein the beneficiary is a trading partner of the user on the ERP system; 
[d] identify a risk associated with the beneficiary based in part on the trading partner information; 
[e] automatically calculate a risk score for the electronic transaction based on the risk; 
[f] in response to the risk score exceeding a first threshold value associated with a minimum level risk and the risk score being less than a second threshold value associated with a maximum level of risk, transmit a notification associated with the electronic transaction over a wireless communication channel to the user device, wherein the notification activates the electronic transfer application to cause display of a dashboard on the user device, the dashboard indicating the risk associated with the electronic transaction and one or more mitigation activities for reducing the risk, and an incentive for performing one or more mitigation activities, the dashboard displaying a map enabling the user to verify a geographical location of the beneficiary, wherein the incentive is an offer to qualify the electronic transaction for fraud insurance; -2-4843-5173-3218.1Atty. Dkt. No. 052873-0930
[g] receive data from the user device associated with the one or more mitigation activities after the notification is transmitted, wherein the data comprises at least contact information corresponding to the beneficiary in a data source and the geographic location; 
[h] automatically access, via the electronic transfer application, call records or emails stored on the user device, wherein the call records or emails comprise a data, time, and contact of the correspondence; 
comprising the date, time, and contact of the correspondence to determine that the user conducted a mitigation activity by contacting the beneficiary at an expected time, an expected date based on the received data, the trading partner information, and the contact of the correspondence; 
[j] in response to determining the user conducted the mitigation activity by contacting the beneficiary, recalculate the risk score based on the mitigation activity; 
[k] in response to the risk score being less than the first threshold value, apply a discount to the electronic transaction lowering the amount; and 
[l] transmit an electrical signal to the user device over the wireless communication channel to cause the electronic transfer application to display the discount of the electronic transaction.
As amended, claim 1, limitation [f], recites “in response to the risk score exceeding a first threshold value associated with a minimum level risk and the risk score being less than a second threshold value associated with a maximum level of risk
As amended, claim 1, limitation [h], recites “wherein the call records or emails comprise a data, time, and contact of the correspondence”.  It is unclear what “a data” is supposed to be, or if this term is supposed to be “a date”.  Further, it is unclear what “contact of the correspondence” is supposed to be, as this term is not disclosed in the specification or defined in the claim.
Claim 1, limitation [i], recites “one or more mitigation activities” and “a mitigation activity”.  It is unclear if these are the same or different mitigation activities.  
Claim 1, limitation [i], recites “conducted a mitigation activity by contacting the beneficiary at an expected time, an expected date based on the received data”.  The terms “expected time” and “expected date” are relative terms which renders the claim indefinite.  The terms “expected time” and “expected date” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Although paragraph [0040] notes rules may include “expected date and time of transactions”, neither the specification nor claims inform a person of ordinary skill in the art as to the scope of the expected time and date so that the metes and bounds of the claim cannot be determined.
As amended, claim 1, limitation [k], recites “in response to the risk score being less than the first threshold value, apply a discount to the electronic transaction lowering the amount”.  The term “amount” appears in limitation [b] “receive a request from the user device to initiate an electronic transaction to a beneficiary for an amount”.  It is unclear if the “amount” is referring to an amount of money being transferred from the user to the beneficiary, of if the “amount” is a fraud insurance premium.  The specification uniformly uses “amount” as an amount of money being transferred from the user to the beneficiary.  It is unclear to what the discount is being applied.  Limitation [f] recites “an offer to qualify the electronic transaction for fraud insurance”, so that it is unclear if the discount is even supposed to be connected to the fraud insurance, since no baseline fraud insurance price is recited.
 of the electronic transaction”.  It is unclear how the electronic transaction is discounted.  The specification, for example in paragraph [0054], notes a fraud insurance premium may be discounted, however a fraud insurance premium is not recited in the claims.  
Independent claims 11 and 21 recite similar indefinite claim features as claim 1 and are indefinite for the same reasons as above.  Dependent claims 2-5, 7-10, 12-15 and 17-20 are rejected due to their dependence on an indefinite base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The method of claim 11 and medium of claim 21 are within the statutory categories of invention.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Using the text of claim 1 as an example, claims 1, 11 and 21 recite:
11. A computing system comprising: one or more processors; and one or more computer-readable storage media communicatively coupled to the one or more processors and having instructions stored thereon that, when executed by the one or more processors, cause the one or more processors to: 
provide an electronic transfer application to a user for installation on a user device; 
receive a request from the user device to initiate an electronic transaction to a beneficiary for an amount; 
collect, from an enterprise resource planning (ERP) system via an application programming interface (API), trading partner information comprising at least contact information of the beneficiary, wherein the one or more processors and ERP system are 
identify a risk associated with the beneficiary based in part on the trading partner information; 
automatically calculate a risk score for the electronic transaction based on the risk; 
in response to the risk score exceeding a first threshold value associated with a minimum level risk and the risk score being less than a second threshold value associated with a maximum level of risk, transmit a notification associated with the electronic transaction over a wireless communication channel to the user device, wherein the notification activates the electronic transfer application to cause display of a dashboard on the user device, the dashboard indicating the risk associated with the electronic transaction and one or more mitigation activities for reducing the risk, and an incentive for performing one or more mitigation activities, the dashboard displaying a map enabling the user to verify a geographical location of the beneficiary, wherein the incentive is an offer to qualify the electronic transaction for fraud insurance; 
receive data from the user device associated with the one or more mitigation activities after the notification is transmitted, wherein the data comprises at least contact information corresponding to the beneficiary in a data source and the geographic location; 
automatically access, via the electronic transfer application, call records or emails stored on the user device, wherein the call records or emails comprise a data, time, and contact of the correspondence; 
compare the trading partner information and the received data associated with the one or more mitigation activities with information corresponding to the call records or the emails, wherein comparing comprises analyzing the call records or the emails comprising the date, time, and contact of the correspondence to determine that the user conducted a mitigation activity by contacting the beneficiary at an expected time, an expected date based on the received data, the trading partner information, and the contact of the correspondence; 
in response to determining the user conducted the mitigation activity by contacting the beneficiary, recalculate the risk score based on the mitigation activity; 
in response to the risk score being less than the first threshold value, apply a discount to the electronic transaction lowering the amount; and 
transmit an electrical signal to the user device over the wireless communication channel to cause the electronic transfer application to display the discount of the electronic transaction.


Referring to the bolded limitations above, independent claims 1, 11 and 21 are each directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claims 1, 11 and 21 are each directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted each of claims 1, 11 and 21 recite the simple commercial interaction of an electronic fund transfer, the fundamental economic practices of mitigating risk and providing insurance for the purpose, as described in the 
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claims 1, 11 and 21, since these claims only contain mere instructions to implement the abstract idea on a computer in its ordinary capacity for a commercial interaction and fundamental economic practice (e.g., to receive, store, or transmit data), the recitation in claims 1, 11 and 21 of a processor and user device does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claims 1, 11 and 21 does not pertain to an improvement in the functioning of the computer components themselves or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 1, 11 and 21, these claims recite well understood, routine, conventional activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, electronic fund transfers, identity verification and fraud insurance is notoriously well known as evidenced by the references cited on the PTO-892s attached to the OAs dated 3/17/2020, 2/1/2021 and 6/8/2021.  Moreover, the processor and user device of claims 1, 11 and 21 are known devices, as discussed in paragraphs [0024] and [0025] of the Applicant’s specification.   Accordingly, claims 1, 11 and 21 do not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claims 1, 11 and 21 are not patent eligible.  Dependent claims 2-5, 7-10, 12-15 and 17-20 do not cure the deficiencies in their respective base claim as these claims also recite extra-judicial and WURC activity, and are also not patent eligible.  Specifically, claims 2-5, 7-10, 12-15 and 17-20 merely refine the abstract idea by invoking a computer as a tool to perform an existing process (2A2, please see MPEP 2106.05(f)) using WURC activity such as the use of conventional factors to determine risk and insurance pricing (2B).  

Response to Arguments
Applicant's arguments filed 9/8/2021 have been fully considered and are addressed below.
Regarding the rejection under 35 U.S.C. 112(b), this rejection has been maintained for the reasons discussed above.  As no arguments were presented, there are no arguments to respond to.   
In view of the Applicant’s amendments, the claims are now further rejected under 35 U.S.C. 101.  Regarding the feature of claims 1, 11 and 21 of “the dashboard displaying a map enabling the user to verify a geographical location of the beneficiary”, upon further consideration this feature does not appear to show a particular transformation.  Please see MPEP 2106.05(c) which notes the transformation of a physical or tangible object or substance is more likely to provide significantly more than the transformation of an intangible concept, and a transformation that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.
Regarding the rejections under 35 U.S.C. 103, the features of "in response to the risk score exceeding a first threshold value associated with a minimum level risk and the risk score being less than a second threshold value associated with a maximum level of risk, transmit[ting] a notification" "automatically access[ing], via the electronic transfer application, call records or emails stored on the user device, wherein the call records or emails comprise a data, time, and contact of the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Clemons (US 10,630,645) discusses first and second risk thresholds, Claims 1, 9 and 17.
Pointner (US 2019/0238533) discusses minimum, first and second risk thresholds, [0071].
Christner (US 2015/0161609) discusses first and second risk thresholds, [0070].
Templeton (US 2008/0312998) discusses first and second risk thresholds, Claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571)272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/
                                                                                                                                                                          /DAVID P SHARVIN/Primary Examiner, Art Unit 3692